Title: To James Madison from Tench Coxe, 6 May 1804
From: Coxe, Tench
To: Madison, James



Sir
Purveyor’s office May 6. 1804
Mr. Carey being prepared to deliver yesterday a number of sets of the Laws of the U.S. they were recd. cased & shipt agreeably to the inclosed bill of Lading on board the Schooner Hyland, Jno. Hand Junr. Master in two cases directed to “The Secretary of State Washington.” She is expected to sail in three days. This being the first mail after the Books were ready, I avail myself of it to give you Notice for insurance or any other measures, which may be necessary. I could have sent 100 sets to Louisiana, but the orders were “to detain” and no consignee is mentioned. I understand that the 100 sets are for the two Territories, and not that number for each. I shall accordingly send you 300 sets, and detain 100 sets for transmission to Louisiana. I paid Mr. Carey yesterday for the 149. It will be easy, I apprehend, to procure his explicit assent to the delivery of the whole 400 sets as far as they shall be ready, and to wait for an additional appropriation, which I expected to have done yesterday, but was prevented by his absence. My last apprized you that I had in some measure settled the Matter so with him.
I take the liberty to mention that in a recent conversation with the Govr. of N. Y. I learned incidentally, that he had not received an acknowledgement of the receipt of the Act of that State adopting an important public Measure. He left home on the 2d. or 3d. instant, so that any late communication may not have reached him. I have the honor to be, Sir, yr. respectful h. Servant
Tench Coxe
